Citation Nr: 0126251	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  94-43 138	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) from May 
30, 1990, to March 13, 1991, and from September 1, 1991, to 
December 31, 1992.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from January 1, 1993.

3.  Entitlement to an increased rating for post-traumatic 
right ulnar with right median neuropathy, currently rated as 
40 percent disabling.

4.  Entitlement to an increased rating for shell fragment 
wound residuals of the right arm, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

The issues regarding entitlement to increased ratings for 
PTSD currently on appeal before the Board of Veterans' 
Appeals (Board) arise from a March 1992 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
San Francisco, California, which granted a claim by the 
veteran seeking entitlement to service connection for PTSD, 
assigning, in pertinent part, a 30 percent disability rating, 
effective May 30, 1991.  Subsequently, in a September 1994 
decision, the Oakland, California Regional Office (RO) 
granted the veteran an increased rating to 70 percent for his 
PTSD, effective January 1, 1993.  In addition, the two claims 
regarding the veteran's right arm comes before the Board from 
the September 1994 RO rating decision.  

The Board also notes that in September 1995 the veteran was 
mailed a statement of the case (SOC) concerning the issue of 
entitlement to service connection for cervical spine stenosis 
secondary to a shell fragment wound of the mid-occiput.  
However, review of the record fails to show that he submitted 
a substantive appeal concerning this issue.  

It is also noted that in an August 1996 RO rating decision, a 
10 percent rating for shell fragment wound, mid-occiput with 
residual headaches was continued.  The veteran was notified 
of this decision in September 1996.  A notice of disagreement 
was received by the RO in October 1996 and a SOC regarding 
this issue was mailed to the veteran in January 1998.  The 
Board also notes that the veteran was mailed a supplemental 
statement of the case (SSOC) regarding this issue in March 
2001.  However, a substantive appeal has not been received by 
VA in a timely manner as to provide jurisdiction to the Board 
to address the issue at this time.  

The veteran also raised the issue of entitlement to service 
connection for carpal tunnel syndrome in November 1995.  See 
VA Form 21-4138, Statement in Support of Claim.  This issue 
has not been adjudicated by the RO and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed.

2.  Applying the criteria in effect prior to November 7, 
1996, the evidence has not shown that because of the 
symptomatology of the veteran's service-connected PTSD, his 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
were so reduced that there was considerable industrial 
impairment during the periods May 30, 1990, to March 13, 1991 
and September 1, 1991, to December 31, 1992.

3.  From January 1, 1993, the veteran's PTSD was productive 
of severe social and industrial impairment as well as 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.

4.  The veteran's service-connected post-traumatic right 
ulnar with right median neuropathy is manifested by no more 
than moderate incomplete paralysis of the radicular muscles 
and ulnar nerve of the right (major) upper extremity.

5.  The veteran's service-connected shell fragment wound 
residuals of the right arm are not shown to include either 
significant scars or to demonstrate the presence of any 
functional defects.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD for the periods May 30, 1990, to March 13, 
1991, and September 1, 1991, to December 31, 1992, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).

2.  From January 1, 1993, the criteria for a disability 
rating in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (in effect prior to November 7, 
1996); Diagnostic Code 9411 (in effect on November 7, 1996).

3.  The criteria for an evaluation in excess of 40 percent 
for post-traumatic right ulnar with right median neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Codes 8516 and 
8513 (2001).

4.  The criteria for a disability rating in excess of 10 
percent for shell fragment wound residuals of the right arm 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7803, 
7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claims prior 
to the enactment of the VCAA, the Board concludes that the 
VA's duties have been fulfilled.  The Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The discussions in the 
March 1992 and September 1994 rating decisions of record; 
December 1992 and April 1996 SOCs; and SSOCs dated in 
September 1995, August 1996, June 1999, and March 2001 
informed him of the information and evidence needed to 
substantiate his claims for increased ratings and complied 
with the VA's notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board also finds that 
the notice requirements of the new law and regulation have 
been met.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues concerning entitlement to 
increased ratings has been obtained.  The RO has obtained the 
veteran's service medical records and his numerous post-
service treatment records, both private and VA.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the veteran, and all evidence so obtained was considered.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  (emphasis added).  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Review of the record reveals that such 
VA examinations were conducted in September 1999, in which 
during the course of the examinations the respective 
examiners recorded the veteran's medical history and provided 
comprehensive examination findings as well as a diagnosis.  

Also, as will also be discussed below, the veteran, following 
his being scheduled on several occasions to be afforded a VA 
psychiatric examination, indicated in September 1999 that he 
essentially did not wish to be afforded such an examination. 
The Board notes that the Court has held that VA's "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
evidence.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

II.  Factual Background

The veteran asserted, as shown as part of a VA Form 119, 
Report of Contact, dated in May 1990, that he was seeking VA 
compensation benefits.  The Board notes, parenthetically, as 
will be discussed below, that this May 1990 communication was 
accepted by VA as the veteran's claim for service connection 
for PTSD.  Additionally, as shown as part of a VA Form 21-
526, Veteran's Application for Compensation, received by VA 
in June 1990, the veteran claimed to have incurred a shrapnel 
wound to his right arm during his period of service.  

Review of the veteran's service medical records shows that he 
incurred shrapnel wounds in his upper and lower right arm in 
May 1968.  On treatment the next day, the wounds were noted 
to be healing well.  In the course of a hospital admission in 
September and October 1970, the veteran was diagnosed with 
passive aggressive personality.  Due to his passive 
aggressive nature, and coupled with severe drug use, the 
veteran was recommended for service separation due to his 
being unfit.  

A VA Medical Record Report shows that the veteran was 
hospitalized from March to August 1991 for PTSD treatment.  
The report noted that the veteran had a long history of drug 
and alcohol abuse, and that on admission he presented with 
complaints of anger, physical violence towards his wife, 
difficulty expressing his feelings, isolation, and 
withdrawal.  Stressors reported included his seeing friends 
die in battle, being wounded, being hospitalized two times, 
and feelings of guilt associated with shooting a MVA Captain.  
He complained of nightmares, flashbacks, intrusive thoughts, 
avoidant symptoms, and hypervigilant symptoms.  On admission, 
the veteran was noted to be coherent, with appropriate 
affect, and was tearful when discussing Vietnam.  No evidence 
of either delusions, hallucinations, suicidal ideas, nor 
homicidal ideas was shown.  Abstract thinking, memory, and 
orientation were all noted to be intact.  During his hospital 
course, the veteran was noted to have worked well in therapy 
sessions, and gradually became less depressed, more self 
confident, and learned to control his anger.  Also, it was 
noted that his anxiety symptoms abated.  The report also 
noted that the veteran was considered both competent and 
employable.

A VA psychiatric examination report, dated in July 1991, 
shows that the veteran was examined while an inpatient in the 
above-mentioned PTSD treatment program.  The report shows 
that the veteran complained of having a long standing history 
of substance abuse problems, difficulty in controlling anger, 
and intrusive thoughts of Vietnam.  The veteran recounted 
several stressful episodes relating to his time in Vietnam.  
The veteran's current symptoms were noted to be difficulty 
controlling anger, tendency to isolate himself, emotional 
numbing, and fragmented sleep.  He also reported having 
frequent nightmares associated with his being assaulted or 
shot while not in Vietnam.  He also reported having daily 
memories of Vietnam, which are triggered by helicopters or 
the smell of smoke from wood.  Mental examination revealed 
the veteran's speech to be clear, coherent, goal directed, 
and of normal rate, rhythm, cadence, and volume.  His affect 
was reported to be wide ranging, and generally appropriate to 
content.  Form of thought was noted to be within normal 
limits.  No evidence of hallucinations, delusions, or ideas 
of reference was noted, and judgment was noted to be intact.  
The diagnosis was PTSD, delayed onset, moderate.  A Global 
Assessment of Functioning (GAF) scale score was not provided.  

The veteran was also afforded VA orthopedic examination in 
July 1991.  The veteran was noted to have a history of 
receiving shrapnel wounds to his right upper extremity in 
Vietnam in April 1968.  The veteran reported being treated 
for these injuries while in the field, and that some 
fragments were removed and some were left in his right 
forearm.  He added that he had pain in the area of the 
retained fragment with prolonged activity of the right arm.  
Examination revealed a circular scar approximately 9 
millimeters in circumference over the posterior triceps.  A 
pea sized fragment of retained metallic shrapnel was noted 
over the mid dorsum forearm, which was render on palpation.  
The veteran had full range of motion of the right shoulder.  
He also had full range of motion of the elbow, without any 
tenderness or deformity of the elbow, as well as full range 
of motion of his right wrist.  The diagnoses were, in 
pertinent part, shrapnel wound to the right upper extremity 
in the region of the triceps, with retained metallic shrapnel 
in the area of the right forearm.  The diagnosis is noted to 
have been confirmed by X-ray examination.  

A letter dated in February 1993, and submitted by a private 
treating physician of the veteran, indicated that the veteran 
had the classic PTSD symptoms, including being abusive to his 
wife, maintaining a perimeter around his house, and 
experiencing startle reflexes.  The veteran was also reported 
to suffer from frequent flashbacks triggered by both visual 
and olfactory cues.  

The veteran's wife submitted a lay statement dated in March 
1993, in which she described how the veteran lived in a 
perimeter and also referred to his trouble associated with 
nightmares.  

The veteran was examined by a private physician in August 
1993.  The diagnoses included PTSD and heroin abuse and 
dependence.  The report of a VA neurological examination 
dated in October 1993 shows that examination of the veteran 
revealed right arm hypesthesia to touch and vibration, with 
no distinction between sharp and blunt.  There was also a 
slight sensory hypesthesia to all modalities except 
temperature affecting the whole right arm.  The diagnosis was 
posttraumatic mild right ulnar sensory neuropathy, with also 
some diffuse right upper extremity traumatic sensory 
impairment.  Also, X-rays taken of the veteran's right arm, 
also in October 1993, showed no radiopaque foreign bodies.  
The impression was supracondylar process of the distal 
humerus.  

On VA psychiatric examination in October 1993, the veteran 
complained of difficulty controlling his anger, together with 
intrusive thoughts of Vietnam and of under employment.  His 
speech was clear, coherent, goal directed, logically 
constructed, and fluent.  His affect was described as wide 
ranging and appropriate to content.  No evidence of a 
psychotic disorder was noted.  Thought content was reported 
to be within normal limits, insight was noted to be 
excellent, and judgment was described as intact.  The 
examiner reported that the veteran's condition was about the 
same as it was during the above-discussed 1991 evaluation.  
The diagnosis was delayed onset, moderate PTSD.

The veteran, as reported as part of an October 1993 VA 
general medical examination, complained of numbness and 
increased weakness regarding his right arm.  Full range of 
motion of the right elbow was documented.  Multiple shrapnel 
wounds, including the right forearm were diagnosed.  

A VA social survey was conducted in November 1993.  Drug use, 
transiency, and poor relationships were noted to be hallmarks 
of the veteran's post-discharge adjustment.  The veteran was 
noted to live in a secluded wooded area, and of being quite 
isolated, leaving home only to go to school.  Intensive 
memories and violent nightmares were noted to regularly 
persist.  Isolation was noted to be at the core of the 
veteran's daily coping, and it was also indicated that until 
the veteran can enter and maintain a treatment program for 
his PTSD and drug problems he would be unable to succeed in 
gainful employment.  

A letter dated in February 1994, and submitted from a 
clinical coordinator at a private treatment center, indicated 
that the veteran had had sporadic success since being 
admitted into a methadone maintenance for opiate addiction in 
September 1992.  He was noted to be depressed, and possibly, 
at times, suicidal.  The coordinator opined that the veteran 
was unable to maintain employment or achieve his desired 
academic goals.  

A letter dated in June 1994, and submitted by a private 
treating physician of the veteran, indicated that the veteran 
experienced flashbacks as often as 2 to 3 times a week, as 
well as frequent severe nightmares.  It was also noted that 
the veteran had had a series of jobs that he could not 
maintain and that he also recently had quit school.  The 
physician further reported that the veteran had occasional 
sound and smell hallucinations as well as startle reaction 
triggered by loud sounds.  A GAF score of 40 was provided.  
It was also mentioned that the veteran had attempted suicide 
two weeks earlier by means of a drug overdose.  

A VA Medical Record report shows that the veteran was 
admitted for approximately one month in August and September 
1994.  A discharge diagnosis of PTSD was included.  The 
veteran was noted to have participated well in the PTSD 
group, class, and individual therapy throughout the course of 
his hospitalization.

Private treatment records reflect that the veteran attended 
several group therapy sessions in 1995.  One such record, 
dated in August 1995, shows that the veteran presented with a 
depressed mood, reported having intrusive thoughts, emotional 
numbing, and mild suicidal ideation.

Review of a private psycho/social assessment report, dated in 
October 1995, shows that PTSD was diagnosed, and that a GAF 
score of 38 was included.  Examination revealed that the 
veteran's speech was appropriate, mood was depressed, 
orientation was unimpaired, affect was flat and blunted, 
motor activity was tense, judgment was good, and memory was 
fair.  

The report of a VA peripheral nerves examination dated in May 
1996 shows that post-traumatic mild to moderate right ulnar 
sensory motor neuropathy was diagnosed, together with slight 
right median nerve post-traumatic neuropathy.  

At the time of a VA psychiatric examination in May 1996, the 
examiner noted that the veteran's PTSD symptomatology had 
shown some increase in the past several months.  Examination 
revealed that the veteran's speech was rather pressured, but 
fluent and logically constructed.  His mood was described as 
tense, anxious, easily frustrated, and irritable.  The 
examiner opined that he observed no psychotic thinking, nor 
suicidal or homicidal ideation.  The veteran was reported to 
be alert and oriented in all spheres.  Insight was described 
as fair.  PTSD was diagnosed and a GAF score of 51 was 
indicated.

A VA discharge summary shows that the veteran was admitted 
for approximately one week in November 1996 following his 
being brought in by his wife due to intoxication.  A GAF 
score of 25 was noted at admission, and at 60 on discharge.  
PTSD was diagnosed.  Problems noted to have been treated in 
the course of the admission were shown to include opiate 
dependence and opiate withdrawal, alcohol dependence and 
withdrawal, substance-induced depression, hepatitis 
seropositivity, PTSD, marital problems, and disposition.  

Private medical records on file show that the veteran was 
afforded several psychiatric-based treatment sessions in 
1997.  PTSD was diagnosed as part of all of the treatment 
records.  

The veteran was afforded a VA psychiatric examination in June 
1997.  On that occasion, the veteran showed that his speech 
was sometimes pressured but fluent and logically constructed.  
No psychotic thinking was discerned in the course of the 
examination by the examiner, nor was either suicidal or 
homicidal ideation shown to be manifested.  He was described 
as being alert and oriented in all spheres.  Memory was shown 
to be good, and insight was described as fair.  The physician 
noted that the current GAF score of 50 was the highest shown 
in the past year.  He added that he did not believe that 
there were other significant diagnoses affecting the 
veteran's social and occupational functioning.  The claims 
file was noted to have not been available to the examining 
physician.  PTSD was diagnosed, and a GAF score of 50 was 
provided.

A VA discharge summary shows that the veteran was admitted 
for approximately one week in July and August 1997 with 
suicidal ideations as well as increased symptoms of his PTSD.  
PTSD was diagnosed, and a GAF score of 20 was shown at the 
time of admission.  The report also noted that the highest 
GAF score within the last year was 44.  Problems noted to 
have been treated in the course of the admission were shown 
to include suicidal ideation, alcohol withdrawal, alcohol 
dependence, liver dysfunction, heroin dependence, and mild 
delirium.  At discharge, the veteran was reported to have 
neither suicidal or homicidal ideation.  His mood was 
described as being much better, his affect was described as 
full, and his thought process was noted to be linear.  A GAF 
score at the time of discharge was not provided.  

An addendum was provided in August 1997 by the VA examiner 
who had previously examined the veteran in June 1997.  He 
mentioned that he had reviewed the claims folder and that 
this review provided no clinical information which changes 
the previously discussed findings set out as part of the June 
1997 VA PTSD examination.  

Review of the evidence of record also shows that the veteran 
failed to report for a scheduled VA PTSD examination to have 
been afforded him in June 1999.  In July 1999, the veteran 
requested the examination be rescheduled.  The veteran 
thereafter called and canceled the rescheduled examination, 
which was to have taken place in September 1999.  He added 
that he did not wish for the examination to be rescheduled.  

A VA neurologic examination was afforded the veteran in 
September 1999.  Review of the examination report shows that 
the veteran incurred shrapnel injuries to his right arm 
during service.  Examination revealed that no significant 
scars from shrapnel injuries over the right upper extremity.  
No functional defects were noted by the examiner in the 
course of the examination.  The veteran was able to move his 
right upper extremity quite freely; no guarding of motion was 
observed.  Right and left scapular range of motion was 
reported to be normal.  All motions were described as pain 
free.  Musculoskeletal examination of the veteran's right 
upper extremity was described as normal.  

A VA peripheral nerves examination was also afforded the 
veteran in September 1999.  It was noted that while in 
Vietnam the veteran received shrapnel wounds in his right 
upper arm and forearm.  He was then evacuated to a hospital 
in Da Nang where he had multiple shrapnel's removed.  It was 
also noted that over the years he had had increasing 
difficulty in straightening the fingers on his right hand 
together with more numbness.  His right forearm was noted to 
fall asleep 4 to 6 times a day.  Examination revealed the 
upper limbs to show 4/5 weakness of the third, fourth, and 
fifth finger flexion; abduction and adduction was also 
reported to be 4/5.  The rest of the veteran's strength in 
both upper extremities was noted to be within normal limits.  
Slight hypalgesia in the right fourth and fifth fingers and 
vibratory sense was noted to be absent and also diminished in 
the third finger.  The veteran was unable to feel cold in the 
right hand whereas he could with his left hand.  Biceps, 
triceps, and brachioradialis reflexes were described as 1+ 
equal.  The diagnosis was, in pertinent part, posttraumatic 
mild right ulnar sensory motor neuropathy and mild non-
traumatic bilateral carpal tunnel syndrome.

III.  Laws and Regulations

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2001).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2001).  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves an 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, such staged ratings 
are for application concerning the veteran's PTSD and right 
ulnar neuropathy increased rating claims.  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating psychiatric disorders, as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  These 
changes became effective November 7, 1996.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas, supra.  In 
reviewing the veteran's claim for a disability rating in 
excess of 70 percent for his service-connected PTSD, the 
Board must therefore evaluate the veteran's service-connected 
PTSD under both the old and the newly revised regulations to 
determine whether the veteran is entitled to an increased 
evaluation under either set of criteria.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 1991).  

Under the provisions of Diagnostic Code 9411 in effect prior 
to November 7, 1996, the rating for the veteran's psychiatric 
disability hinged on his overall social and industrial 
impairment.  A 10 percent rating is warranted if 
psychoneurotic symptoms are productive of mild impairment of 
social and industrial impairment; a 30 percent rating is 
warranted if psychoneurotic symptoms are productive of 
definite social and industrial impairment; a 50 percent 
rating is warranted if psychoneurotic symptoms are productive 
of considerable social and industrial impairment; a 70 
percent rating is warranted if psychoneurotic symptoms are 
productive of severe social and industrial impairment.  Where 
there are active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability, a 100 percent 
rating is warranted.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

Subsequent to the regulatory changes of November 1996, under 
the rating formula for mental disorders, and in particular 
for 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD, a 10 
percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2001).

Diagnostic Code 8513 provides that a 40 percent evaluation is 
warranted for moderate incomplete paralysis of all radicular 
groups of the major extremity.  A 70 percent evaluation is 
warranted for severe incomplete paralysis of all radicular 
groups of the major extremity, and a 90 percent evaluation is 
warranted for complete paralysis of all radicular groups of 
the major extremity.  See C.F.R. § 4.124a (2001).  

Pursuant to Diagnostic Code 8516, a 30 percent evaluation is 
warranted for moderate incomplete paralysis of the ulnar 
nerve of the major extremity, a 40 percent evaluation is 
appropriate for severe incomplete paralysis of the ulnar 
nerve of the major extremity, and a 60 percent evaluation is 
warranted for complete paralysis of the ulnar nerve of the 
major extremity.  Id.  

It is also noted that a 10 percent evaluation is warranted 
for a superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Other scars may be rated based on the limitation of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).

Concerning all of the claims currently before the Board on 
appeal, it is noted that the veteran's statements describing 
his various symptoms are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be viewed in conjunction with the objective 
medical evidence.

IV.  Analysis

PTSD

Concerning the veteran's claims in which he seeks increased 
ratings for his service-connected PTSD, as indicated above, 
the veteran's PTSD has been rated throughout this appeal 
under Diagnostic Code 9411.  

The VA, in March 1992, granted service connection for PTSD 
and assigned a 30 percent evaluation for the veteran's 
service-connected disability under Diagnostic Code 9411 of 
VA's Schedule for Rating Disabilities ( Rating Schedule).  
The effective date of this award is noted to have been May 
30, 1990, the day in which the veteran's claim was received.  
The Board also notes that compensation at a 100 percent rate 
was authorized for the veteran's above-discussed VA period of 
hospitalization from March 14, 1991, to August 14, 1991, 
following which the 30 percent disability evaluation was in 
effect from September 1, 1991.  The veteran perfected a 
timely appeal to the March 1992 rating decision.  In 
September 1994, the RO assigned a 70 percent rating for the 
veteran's PTSD, again under Diagnostic Code 9411 of VA's 
Rating Schedule.  This 70 percent disability award is noted 
to have been effective January 1, 1993.  

The veteran has asserted that his PTSD is of such a severity 
as to render him unemployable.  The Board notes, 
parenthetically, that the RO in September 1994 granted the 
veteran entitlement to a total rating for compensation on the 
basis of individual unemployability, effective January 1, 
1993. 

The most recent VA PTSD examination, dated in June 1997, 
shows that the veteran had PTSD, and that a GAF score of 50 
was provided.  Examination of the veteran showed that his 
speech was sometimes pressured but fluent and logically 
constructed.  Neither psychotic thinking nor either suicidal 
or homicidal ideation was discerned in the course of the 
examination by the examiner.  The veteran was described as 
being alert and oriented in all spheres.  Memory was shown to 
be good, and insight was described as fair.

Also, as discussed above, the veteran was hospitalized in 
July and August 1997 with suicidal ideations as well as for 
increased symptoms of his PTSD.  PTSD was diagnosed, and a 
GAF score of 20 was shown at the time of admission.  Problems 
noted to have been treated in the course of the admission 
were shown to include suicidal ideation, alcohol withdrawal, 
alcohol dependence, liver dysfunction, heroin dependence, and 
mild delirium.  At discharge, his mood was described as being 
much better, his affect was described as full, and his 
thought process was noted to be linear.  In addition, the 
veteran was also reported to have neither suicidal or 
homicidal ideation.  A GAF score at the time of discharge was 
not provided.

The Board again points out at this juncture that the veteran 
had an opportunity to be afforded a VA PTSD examination in 
1999 in order to essentially ascertain the current severity 
of his disability, however he is noted to have informed VA 
personnel that he no longer desired to be afforded such an 
examination.  The RO correctly informed him, as shown as part 
of a March 2001 SSOC, that evidence expected from the 
examination which might have been material to the outcome of 
the veteran's claim could not be considered.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  According to the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

As pointed out above, the Court has held that in claims for 
increased ratings, staged ratings may be warranted if the 
claim involves an original grant of service connection.  See 
Fenderson, supra.  In this case, review of the record does 
not show that for the periods May 30, 1990, to March 13, 1991 
and September 1, 1991, to December 31, 1992, that a rating in 
excess of 30 percent under the regulation preceding the 
November 7, 1996, effective date of the regulatory change is 
shown to have been warranted.  See VAOPGCPREC 3-2000 (2000).  
See also Karnas, supra.  Specifically, review of the medical 
evidence of record does not show that the veteran was treated 
for his service-connected PTSD disability from either May 30, 
1990, to March 13, 1991.  At the time of hospitalization 
discharge in March 1991, there was no evidence of psychotic 
manifestations and the veteran was considered to be 
employable.  Further, on VA examination in July 1991, the 
examiner noted the veteran's PTSD was only moderate in 
severity.  

Further review of the evidence of record also shows that the 
veteran was not treated for his PTSD from September 1, 1991, 
to December 31, 1992.  As such, the record is devoid of any 
probative evidence which may have demonstrated that the 
veteran's PTSD during these two periods of time was 
manifested by considerable impairment of social and 
industrial adaptability, as to warrant a 50 percent rating 
under the Diagnostic Code in effect prior to November 7, 
1996.  It is the judgment of the Board that this evidence, 
when viewed in conjunction with the veteran's complaints, 
does not demonstrate that the degree of functional impairment 
resulting from his PTSD, based upon the evidence of record at 
the time of VA's assignment of various disability ratings 
during the periods of time in question, warrant a rating in 
excess of 30 percent.  In so finding, and based upon the 
complete evidence of record, the Board is of the opinion that 
the above-discussed evidence of record provides a showing 
that the veteran's service-connected PTSD disability was 
productive of no more than definite social and industrial 
impairment during the time periods at issue.  

The Board additionally finds that after reviewing the record, 
and following its taking into consideration of all the 
available information and the criteria set forth in the 
Rating Schedule, that the severity of the veteran's service-
connected PTSD does not currently satisfy the rating criteria 
as previously set forth a rating in excess of 70 percent 
under either the old and the newly revised regulations.  See 
Karnas, supra.  The evidence does not show that current 
symptomatology of the veteran's service-connected PTSD is of 
such extent, severity, depth, persistence of bizarreness as 
to produce total social and industrial inadaptability.  The 
evidence of record, as discussed above, shows a GAF score of 
50 in June 1997, which is indicative of serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  The Board does not place much probative weight 
onto the GAF score of 20 which was provided at the time of 
admission of the veteran's VA hospitalization later in 1997.  
As reported above, review of the hospital discharge summary, 
albeit that a GAF score was not provided at the time of 
discharge, shows that the veteran was much improved at the 
time of his hospital discharge.  Additionally, the current 
evidence of record does not provide a showing that the 
veteran currently suffers from total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, gross inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name.  In view of the 
foregoing, therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating in excess of the currently assigned 
70 percent for his service-connected psychiatric disability.

Post-Traumatic Right Ulnar with Right Median Neuropathy

As noted above, the veteran's service-connected post-
traumatic right ulnar with right median neuropathy is 
currently evaluated as 40 percent disabling pursuant to 
Diagnostic Codes 8516-8513 of the Rating Schedule.  The 
veteran is right-handed. 

Service connection for post-traumatic right ulnar sensory 
neuropathy and diffuse right upper extremity traumatic 
sensory impairment was initially granted by a rating decision 
dated in September 1994.  A 30 percent rating was assigned 
pursuant to Diagnostic Code 8516 VA's Rating Schedule.  The 
veteran was notified of this decision in September 1994 and 
subsequently perfected a timely appeal.  

Review of the above-cited evidence reveals that on VA 
peripheral nerves examination in May 1996 the severity of the 
veteran's post-traumatic right ulnar sensory motor neuropathy 
was described by the examiner as being mild to moderate.  
Also, right median nerve post-traumatic neuropathy was 
described by the examiner as being slight in nature.  

In August 1996, the RO increased the disability rating 
assigned to the disability to 40 percent, and, in so doing, 
recharacterized the disability as post-traumatic right ulnar 
with right median neuropathy.  The RO, also in August 1996, 
rated this disability pursuant to Diagnostic Codes 8516-8513.

The evidence also shows that the September 1999 VA peripheral 
nerves examiner observed that the veteran's upper limbs 
showed 4/5 weakness of the third, fourth, and fifth finger 
flexion; abduction and adduction was also reported to be 4/5.  
The rest of the veteran's strength in both upper extremities 
was noted to be within normal limits.  Slight hypalgesia in 
the right fourth and fifth fingers and vibratory sense was 
noted to be absent and also diminished in the third finger.  
The veteran was unable to feel cold in the right hand whereas 
he could with his left hand.  Biceps, triceps, and 
brachioradialis reflexes were described as 1+ equal.  The 
diagnosis was, in pertinent part, posttraumatic mild right 
ulnar sensory motor neuropathy.

The Board finds that the current symptoms and findings 
relative to the veteran's service-connected post-traumatic 
right ulnar with right median neuropathy do not satisfy the 
criteria for a rating in excess of 40 percent under the 
applicable rating criteria.  Specifically, in the Board's 
opinion, the medical evidence on file, including the findings 
at the veteran's most recent VA examination in September 
1999, demonstrates no more than moderate incomplete paralysis 
of the radicular groups affecting the right (major) upper 
extremity, or more than moderate incomplete paralysis of the 
right upper extremity under any other applicable diagnostic 
code.  Accordingly, there is no basis for the assignment of 
an evaluation in excess of 40 percent for post-traumatic 
right ulnar with right median neuropathy under either 
Diagnostic Code 8513 or 8516.

In this case, as this particular issue on appeal is shown to 
be based on the assignment of an initial rating for 
disability following an initial award of service connection, 
the above-mentioned holding of the Court in Fenderson is 
applicable.  However, in this case, the Board points out that 
the 40 percent disability evaluation currently assigned, 
based upon the evidence of record, is the highest rating 
assignable during the appeal period of the veteran's current 
claim.  

Shell Fragment Wound Residuals of the Right Arm

As noted above, the veteran's service-connected shell 
fragment wound residuals of the right arm are currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
7804 of the Rating Schedule.  

In a March 1992 rating decision, the VA granted service 
connection for shell fragment wound, right arm with retained 
fragment, and assigned a 10 percent evaluation for the 
veteran's service-connected disability under Diagnostic Code 
7804 of VA's Rating Schedule.  The veteran did not perfect an 
appeal to this decision.  In September 1993, the veteran 
sought an increased rating for the retained shell fragments 
in his right arm.  In a September 1994 rating decision, the 
RO denied the veteran's claim for an increased rating for his 
service-connected disability which had previously been 
evaluated under Diagnostic Code 7804.  The veteran thereafter 
completed a timely appeal of the September 1994 RO rating 
decision.  The 10 percent rating has remained in effect 
during the course of the appeal.

The Board finds that the current symptoms and findings 
relative to the veteran's service-connected disability does 
not satisfy the criteria for a rating in excess of that which 
is currently assigned under the above-cited rating criteria.  

The September 1999 VA neurologic examination report showed 
that no significant scars from shrapnel injuries over the 
right upper extremity was observed.  Additionally, no 
functional defects were noted by the examiner in the course 
of the examination.  As a rating in excess of 10 percent is 
not for application under either Diagnostic Codes 7803 or 
7804, an increased rating can not be assigned in this case 
under either of these regulations.  Also, the same medical 
evidence does not support findings that the service-connected 
residuals of shell fragment wound of the right arm presents 
any limitation of function as to warrant an increased rating 
under Diagnostic Code 7805.  As the Board also knows of no 
other basis which would provide the veteran with a higher 
schedular evaluation for this disability, his claim is 
denied. 

V.  Conclusion

In rendering these determinations the Board has considered 
all pertinent sections of 38 C.F.R. Parts 3 and 4 as required 
by the Court in Schafrath, supra.  However, the Board finds 
no basis, which supports a higher rating for any of the three 
issues currently perfected for appeal.  The evidence does not 
reflect that the degree of impairment resulting from the 
above-listed disabilities more nearly approximates the 
criteria for the next higher evaluation pursuant to 38 C.F.R. 
§ 4.7 (2001).  Therefore, in this case, for the foregoing 
reasons and bases, the preponderance of the evidence is 
against the claims for increased ratings and, thus, there is 
no doubt to be resolved in the favor of the veteran; the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (2001).



ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD for the periods May 30, 1990, to March 13, 1991, and 
from September 1, 1991, to December 31, 1992 is denied.  

Entitlement to an increased rating in excess of 70 percent 
for PTSD from January 1, 1993 is denied.  

Entitlement to an increased rating in excess of 40 percent 
for post-traumatic right ulnar with right median neuropathy 
is denied.  

Entitlement to an increased rating in excess of 10 percent 
for shell fragment wound residuals of the right arm is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals




